Case 2:21-cv-02062-DMG-AS Document 21 Filed 04/19/21 Page 1 of 9 Page ID #:348




                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 21-2062-DMG (ASx)                                       Date     April 19, 2021

  Title Carmen Padilla, et al. v. Brookfield Healthcare Center, et al.                   Page     1 of 9


  Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                NOT REPORTED
                Deputy Clerk                                              Court Reporter

     Attorneys Present for Plaintiff(s)                          Attorneys Present for Defendant(s)
              None Present                                                 None Present

 Proceedings: IN CHAMBERS—ORDER RE PLAINTIFFS’ MOTION TO REMAND [11]
              AND DEFENDANT’S MOTION TO DISMISS [10]

         On February 2, 2021, Plaintiffs Carmen, Leticia, Jose, Jesus, Ismael, and Alfredo Padilla
 filed a Complaint in Los Angeles County Superior Court against Defendants Brookfield
 Healthcare Center (“Brookfield”) and Downey Community Care LLC (“Downey”), alleging
 claims for elder neglect in violation of California Welfare and Institutions Code section 15600, et
 seq., and wrongful death. [Doc. # 1-1.] Defendant Downey, which uses “Brookfield Healthcare
 Center” as a fictitious business name and states that Brookfield is not an independent entity, was
 served with the Complaint on February 5, 2021. Not. of Removal (“NOR”) at ¶ 2 [Doc. # 1]. On
 March 5, 2021, Defendant removed the case to this Court, asserting federal question jurisdiction
 under the Public Readiness and Emergency Preparedness (“PREP”) Act, 42 U.S.C. §§ 247d-6d,
 247d-6e. Id. at ¶ 10.

         On March 18, 2021, Plaintiffs filed the instant Motion to Remand (“MTR”). [Doc. # 11.]
 The motion is fully briefed. [Doc. ## 16, 17.] Also pending before the Court is Defendant’s fully-
 briefed Motion to Dismiss (“MTD”), filed on March 12, 2021. [Doc. # 10.]

       For the reasons stated below, the Court GRANTS Plaintiffs’ MTR and DENIES as moot
 Defendant’s MTD.

                                            I.
                                   FACTUAL BACKGROUND

          Plaintiffs are the wife and children of Decedent Asuncion Padilla, and they are all residents
 of Los Angeles County. Compl. at ¶¶ 1-8 [Doc. # 1]. Defendant Downey is a Nevada limited
 liability company doing business in Los Angeles County as the Brookfield Healthcare Center
 (“Brookfield”), an assisted living facility located at 9300 Telegraph Road, Downey, California.
 Id. at ¶ 9. Brookfield is not a separate entity from Downey. See NOR at ¶ 2.

  CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:21-cv-02062-DMG-AS Document 21 Filed 04/19/21 Page 2 of 9 Page ID #:349




                             UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No.     CV 21-2062-DMG (ASx)                                     Date     April 19, 2021

  Title Carmen Padilla, et al. v. Brookfield Healthcare Center, et al.                 Page     2 of 9

         On September 14, 2020, Decedent, who was 77 years old at the time, underwent a hip
 replacement procedure. Compl. at ¶¶ 8, 14. Two days later, he was transferred to Brookfield for
 recovery and rehabilitation, with an anticipated discharge date of November 14, 2020. Id. at ¶ 14.
 Decedent was placed in a room with three other patients, each separated by a few feet and curtains,
 who “came and went as patients were admitted and discharged,” although Plaintiffs were able to
 visit Decedent only through a glass window outside of his room. Plaintiffs observed that Decedent
 seemed to be over-medicated. Id. at ¶ 15.

         On October 5, 2020, Brookfield tested Decedent for COVID-19, and his results were
 negative. On November 12, 2020, one of Decedent’s roommates tested positive for COVID-19,
 and Plaintiffs believe that Brookfield then removed the ill roommate and put him in isolation. The
 next day, Decedent also tested positive for COVID-19 and was put into isolation. Brookfield never
 notified Plaintiffs of any prior COVID-19 exposure or positive test results before Decedent became
 infected. Id. at ¶ 16. On November 20, 2020, Decedent was admitted to a hospital for intensive
 care for COVID-19, and on December 14, 2020, he passed away from COVID-19 and related
 complications. Id. at ¶ 17.

         Plaintiffs are now informed and believe that since the start of the pandemic, Brookfield had
 91 cases of COVID-19 among its residents, 16 cases of COVID-19 among its staff, and 17 deaths
 due to COVID-19. In addition, in July 2020, the State of California cited Brookfield for COVID-
 19 reporting violations. Plaintiffs were unaware of these facts until after Decedent’s death and
 allege that had they known these facts before Decedent was admitted to Brookfield, they would
 not have allowed him to be admitted. Id. at ¶ 18.

                                              II.
                                       LEGAL STANDARD

         A defendant may remove an action to federal court only where there is either complete
 diversity among the parties or federal question jurisdiction. 28 U.S.C. § 1441. Federal question
 jurisdiction exists over all civil actions arising under the Constitution, laws, or treaties of the
 United States. Id. § 1331. Removal is proper if the case could have originally been filed in federal
 court. Lee v. Am. Nat’l Ins. Co., 260 F.3d 997, 1004 (9th Cir. 2001).

        The “well-pleaded complaint” rule requires a federal question to be present on the face of
 the complaint at the time of removal for federal question jurisdiction to exist. Duncan v. Stuetzle,
 76 F.3d 1480, 1485 (9th Cir. 1996). Causes of action “arise under” federal law in accordance with
 28 U.S.C. § 1331 if federal law creates the cause of action or the complaint necessarily depends
 on a substantial question of federal law. Christianson v. Colt Indus. Operating Corp., 486 U.S.

  CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:21-cv-02062-DMG-AS Document 21 Filed 04/19/21 Page 3 of 9 Page ID #:350




                                   UNITED STATES DISTRICT COURT                            JS-6 / REMAND
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.       CV 21-2062-DMG (ASx)                                                  Date     April 19, 2021

  Title Carmen Padilla, et al. v. Brookfield Healthcare Center, et al.                                Page      3 of 9

 800, 808 (1988). Federal jurisdiction cannot rest upon an actual or anticipated defense or
 counterclaim. Vaden v. Discover Bank, 556 U.S. 49, 60 (2009). “The burden of establishing
 federal subject matter jurisdiction falls on the party invoking removal.” Marin Gen. Hosp. v.
 Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009) (citing Toumajian v. Frailey,
 135 F.3d 648, 652 (9th Cir. 1998)). There is a “strong presumption against removal jurisdiction,”
 and courts must reject it “if there is any doubt as to the right of removal in the first instance.”
 Geographic Expeditions, Inc. v. Est. of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010)
 (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam)) (internal quotation
 marks omitted).

                                                       III.
                                                   DISCUSSION

         Neither party argues that the Court has diversity jurisdiction over this case, and they focus
 their arguments on whether the Court has federal question jurisdiction based on the PREP Act.
 Plaintiffs argue that there is no subject matter jurisdiction under 28 U.S.C. section 1331 because
 their claims arise solely under state law and the PREP Act does not provide for complete
 preemption of their claims.

 A.       PREP Act Background

         Passed in 2005, the PREP Act authorizes the Secretary of Health and Human Services
 (“HHS”) to issue a declaration determining that “a disease or other health condition or other threat
 to health constitutes a public health emergency.” 42 U.S.C. § 247d-6d(b). The Act provides
 immunity from liability for “all claims for loss caused by, arising out of, relating to, or resulting
 from the administration to or the use by an individual of a covered countermeasure.” Id. § 247d-
 6d(a)(1). “Covered countermeasures” include drugs, biological products 1 , and devices
 manufactured, used, designed, developed, modified, licensed, or procured to diagnose, mitigate,
 prevent, treat, or cure a serious or life-threatening disease or to limit the harm of a pandemic or
 epidemic. Id. § 247d-6d(i). Covered persons who may be immune from liability include “a
 program planner of such countermeasure.” Id. If immunity applies, the injured person or their
 survivors may seek compensation from an administrative program that provides reimbursement
 for some losses associated with the use of covered countermeasures. Id. § 247d-6e. The only
 exception to the Act’s immunity is when the injury occurs through willful misconduct, in which

          1 A biological product is “a virus, therapeutic serum, toxin, antitoxin, vaccine, blood, blood component or
 derivative, allergenic product, protein, or analogous product, or arsphenamine or derivative of arsphenamine (or any
 other trivalent organic arsenic compound), applicable to the prevention, treatment, or cure of a disease or condition of
 human beings.” 42 U.S.C. § 262.

  CV-90                                     CIVIL MINUTES—GENERAL                             Initials of Deputy Clerk KT
Case 2:21-cv-02062-DMG-AS Document 21 Filed 04/19/21 Page 4 of 9 Page ID #:351




                                UNITED STATES DISTRICT COURT                    JS-6 / REMAND
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

  Case No.      CV 21-2062-DMG (ASx)                                        Date     April 19, 2021

  Title Carmen Padilla, et al. v. Brookfield Healthcare Center, et al.                     Page      4 of 9

 case an injured person or their survivors may file a claim in the U.S. District Court for the District
 of Columbia. Id. § 247d-6d(d).

         On January 31, 2020, the HHS Secretary declared the nascent COVID-19 outbreak a public
 health emergency under a more general section of the Public Health Service Act. On March 10,
 2020, he declared the COVID-19 pandemic a public health emergency under the PREP Act,
 thereby authorizing liability protection for use of covered countermeasures (“March 10, 2020
 Declaration”). 85 Fed. Reg. 15198-01. To this date, the Secretary has issued seven amendments
 to the March 10, 2020 Declaration clarifying the scope of covered countermeasures and covered
 persons.

         Several of those amendments are relevant to Plaintiffs’ MTR. On April 10, 2020, the
 Secretary issued the First Amendment, noting that the Coronavirus Aid, Relief, and Economic
 Security (“CARES”) Act, Public Law 116-136, enacted on March 27, 2020, created a new category
 of covered countermeasures eligible for liability immunity under the PREP Act: respiratory
 protective devices approved by the National Institute for Occupational Safety and Health (NIOSH)
 that the Secretary determines to be a priority for use during a public health emergency. 85 Fed.
 Reg. 21012-02. On December 3, 2020, the Secretary issued the Fourth Amendment clarifying
 that the “administration” of a covered countermeasure may also include not administering a
 covered countermeasure:

          Administration of the Covered Countermeasure means physical provision of the
          countermeasures to recipients, or activities and decisions directly relating to public
          and private delivery, distribution and dispensing of the countermeasures to
          recipients, management and operation of countermeasure programs, or
          management and operation of locations for the purpose of distributing and
          dispensing countermeasures.

          Where there are limited Covered Countermeasures, not administering a Covered
          Countermeasure to one individual in order to administer it to another individual can
          constitute “relating to . . . the administration to . . . an individual” under 42 U.S.C.
          247d-6d. For example, consider a situation where there is only one dose . . . of a
          COVID-19 vaccine, and a person in a vulnerable population and a person in a less
          vulnerable population both request it from a healthcare professional. In that
          situation, the healthcare professional administers the one dose to the person who is
          more vulnerable to COVID-19. In that circumstance, the failure to administer the
          COVID-19 vaccine to the person in a less-vulnerable population “relat[es] to . . .
          the administration to” the person in a vulnerable population. The person in the

  CV-90                                CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk KT
Case 2:21-cv-02062-DMG-AS Document 21 Filed 04/19/21 Page 5 of 9 Page ID #:352




                                  UNITED STATES DISTRICT COURT                         JS-6 / REMAND
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

     Case No.      CV 21-2062-DMG (ASx)                                            Date     April 19, 2021

     Title Carmen Padilla, et al. v. Brookfield Healthcare Center, et al.                         Page     5 of 9

             vulnerable population was able to receive the vaccine only because it was not
             administered to the person in the less-vulnerable population. Prioritization or
             purposeful allocation of a Covered Countermeasure, particularly if done in
             accordance with a public health authority’s directive, can fall within the PREP Act
             and this Declaration's liability protections.

 85 Fed. Reg. 79190-01. The Fourth Amendment also provided that “there are substantial federal
 legal and policy issues, and substantial federal legal and policy interests within the meaning of
 Grable & Sons Metal Products, Inc. v. Darue Eng’g. & Mf’g., 545 U.S. 308 (2005), in having a
 uniform interpretation of the PREP Act.” Id. On January 28, 2021, the Secretary issued the Fifth
 Amendment, specifying that licensed healthcare professionals ordering and administering
 COVID-19 vaccines are covered persons under the PREP Act, and that the PREP Act preempts
 state law that otherwise prohibits certain healthcare professionals from ordering and administering
 vaccines. The Fifth Amendment states that “[t]he plain language of the PREP Act makes clear
 that there is complete preemption of state law as described above.” 86 Fed. Reg. 7872-02.

         In addition, on January 8, 2021, the HHS Office of the General Counsel (“OGC”) issued
 an advisory opinion regarding the scope of the PREP Act’s preemption, particularly in response to
 the increase of lawsuits involving nursing homes and other healthcare facilities alleging that the
 “facility, among other things, failed to provide its staff with personal protective equipment
 (“PPE”), failed to teach the staff how to properly use that equipment, or failed to ensure that its
 staff used the PPE that it had been given.” Def.’s Request for Judicial Notice (“RJN”), Ex. 4 [Doc.
 # 16-9].2 The OGC opined that “[t]he sine qua non of a statute that completely preempts is that it
 establishes either a federal cause of action, administrative or judicial, as the only viable claim or
 vests exclusive jurisdiction in a federal court. The PREP Act does both.” In addition, the OGC
 noted that under Grable, a federal court may exercise jurisdiction over state law claims that turn
 on substantial questions of federal law, and that determinations of whether the PREP Act immunity
 apply should be decided by federal courts. The OGC also reiterated the Fourth Amendment’s
 clarification that the PREP Act “extends immunity to anything ‘relating to’ the administration of
 a covered countermeasure,” including, in some instances, the failure to use a covered
 countermeasure. Id.




 2 The Court GRANTS judicial notice of this advisory opinion, as a government document the authenticity of which
 is not in dispute. See U.S. ex rel. Modglin v. DJO Glob. Inc., 48 F. Supp. 3d 1362, 1381 (C.D. Cal. 2014). Because
 the Court does not rely on the other exhibits of which Defendant seeks judicial notice, the remainder of the RJN is
 DENIED as moot.

     CV-90                                CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:21-cv-02062-DMG-AS Document 21 Filed 04/19/21 Page 6 of 9 Page ID #:353




                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 21-2062-DMG (ASx)                                       Date     April 19, 2021

  Title Carmen Padilla, et al. v. Brookfield Healthcare Center, et al.                   Page     6 of 9

 B.       PREP Act Preemption

         Under the doctrine of complete preemption, a state claim arises under federal law when
 Congress “so completely preempt[s] a particular area that any civil complaint raising th[e] select
 group of claims is necessarily federal in character.” Metro. Life Ins. Co. v. Taylor, 481 U.S. 58,
 63–64 (1987). A state law cause of action is only completely preempted when “the federal statute[]
 at issue provide[s] the exclusive cause of action for the claim asserted and also set[s] forth
 procedures and remedies governing that cause of action.” Beneficial Nat. Bank v. Anderson, 539
 U.S. 1, 8 (2003). In short, Congress must intend the statute to provide the exclusive cause of
 action. Id. at 9.

         Nearly every other federal court addressing the issue of complete preemption has found
 that the PREP Act is not a statute with complete preemptive effect. See Smith v. Colonial Care
 Ctr., Inc., No. CV 21-00494-RGK-PD, 2021 WL 1087284, at *4 (C.D. Cal. Mar. 19, 2021); Est.
 of Jones through Brown v. St. Jude Operating Co., LLC, No. CV 20-01088-SB, 2021 WL 900672,
 at *5 (D. Or. Feb. 16, 2021), report and recommendation adopted, No. CV 20-1088-SB, 2021 WL
 886217 (D. Or. Mar. 8, 2021) (collecting cases). As those courts have already discussed, the PREP
 Act provides for a federal administrative remedy for injuries arising from non-willful behavior,
 not an exclusive federal cause of action. See Smith, 2021 WL 1087284, at *5 (citing Dupervil v.
 All. Health Operations, LCC, No. CV 20-4042-PKC (PK), 2021 WL 355137, at *9 (E.D.N.Y. Feb.
 2, 2021) (“Here, the PREP Act does not provide the exclusive cause of action for claims that fall
 within its scope; in fact, for the most part, the Act provides no causes of action at all.”)). Because
 the PREP Act does not provide an exclusive cause of action to be filed in federal court, it does not
 completely preempt all state law claims. See Beneficial Nat. Bank, 539 U.S. at 8; see also Moore-
 Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1245 (9th Cir. 2009) (finding no complete
 preemption where a statute did not permit disputes “to be filed initially in federal court”).

         The only case Defendant cites finding that the PREP Act is a complete preemption statute,
 Garcia v. Welltower OpCo Grp. LLC, No. SA CV 20-02250-JVS (KESx), 2021 WL 492581 (C.D.
 Cal. Feb. 10, 2021), paid significant deference to the January 8, 2021 OGC Advisory Opinion. See
 id. at *6-7. While a court may consider an agency’s interpretation of a statute to be a source of
 guidance, that interpretation is not controlling upon the court and is entitled to respect according
 to its persuasiveness. See United States v. Mead Corp., 533 U.S. 218, 228 (2001); Skidmore v
 Swift & Co., 323 U.S. 134, 139-40 (1944). Garcia did not address the persuasiveness of the
 January 8, 2021 OGC Advisory Opinion before according it deference. By contrast, the court in
 Smith found that the Advisory Opinion mischaracterized complete preemption doctrine when it
 stated that a statute may completely preempt when it establishes a federal administrative remedy,
 as well as when it establishes a federal cause of action. Smith, 2021 WL 1087284, at *6. The

  CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:21-cv-02062-DMG-AS Document 21 Filed 04/19/21 Page 7 of 9 Page ID #:354




                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 21-2062-DMG (ASx)                                      Date     April 19, 2021

  Title Carmen Padilla, et al. v. Brookfield Healthcare Center, et al.                  Page     7 of 9

 court noted that the OGC did not cite “any legal support for the proposition that an exclusive
 federal administrative remedy is sufficient for complete preemption.” Id. (citation and internal
 quotation marks omitted). Accordingly, it held that the January 8, 2021 OGC Advisory Opinion
 was not persuasive and entitled to minimal respect. Id.

 The Court agrees with Smith. Moreover, the Secretary’s declaration that “[t]he plain language of
 the PREP Act makes clear that there is complete preemption of state law” was in specific reference
 to its clarification that the PREP Act preempts state law that otherwise prohibits certain healthcare
 professionals from ordering and administering vaccines and did not provide any legal reasoning to
 support a broad declaration of complete preemption. 86 Fed. Reg. 7872-02. Without the benefit
 of more persuasive agency interpretations, the Court concludes that the PREP Act does not present
 the “rare” case of complete preemption. Hansen v. Grp. Health Coop., 902 F.3d 1051, 1057 (9th
 Cir. 2018).

 C.       PREP Act Coverage

         Defendant also argues that the Court should exercise jurisdiction over Plaintiffs’ state law
 claims because they necessarily raise a federal issue regarding interpretation of the PREP Act. The
 Court does not find Defendant’s reliance on the Fourth Amendment and Advisory Opinion’s
 citation to Grable & Sons Metal Products, Inc. v. Darue Eng’g. & Mf’g., 545 U.S. 308 (2005), to
 be persuasive for two reasons.

         First, Plaintiffs’ claims do not implicate the PREP Act and therefore do not raise a federal
 issue. The “substantial question” doctrine is a longstanding exception to the “well-pleaded
 complaint” rule. Cal. ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004). The
 Supreme Court has not stated a “single, precise, all-embracing test for jurisdiction over federal
 issues embedded in state-law claims.” Grable, 545 U.S. at 314 (internal citation omitted). Under
 Grable, a complaint based entirely on state law claims can invoke federal question jurisdiction
 only if: (1) the case necessarily raises a federal issue; (2) the federal issue is substantial and
 actually in dispute; and (3) the exercise of federal jurisdiction would be “consistent with
 congressional judgment about the sound division of labor between state and federal courts
 governing the application of § 1331.” Id. at 313-14 (internal citations omitted); see also
 Caterpillar, Inc. v. Williams, 482 U.S. 386, 393 (1987); Merrell Dow Pharms. Inc. v. Thompson,
 478 U.S. 804, 817 (1986).

         The gravamen of Plaintiffs’ Complaint is that Defendant failed to care for Decedent by
 (1) allowing him to remain in a room with new roommates with no evidence of COVID-19 testing
 of those roommates; (2) possibly over-medicating him after his hip replacement; and (3) failing to

  CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:21-cv-02062-DMG-AS Document 21 Filed 04/19/21 Page 8 of 9 Page ID #:355




                              UNITED STATES DISTRICT COURT                    JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 21-2062-DMG (ASx)                                       Date     April 19, 2021

  Title Carmen Padilla, et al. v. Brookfield Healthcare Center, et al.                   Page     8 of 9

 notify Plaintiffs of COVID-19 exposure or the facility’s prior COVID-19 cases such that Plaintiffs
 could make an informed decision regarding Decedent’s placement there. Compl. at ¶¶ 16, 18.
 None of these arguments involve the use of drugs, biological products, or devices used to treat,
 mitigate, or prevent COVID-19, such as personal protective equipment (“PPE”), therapeutics, or
 vaccines. Defendant’s policies regarding social distancing, use of medication for conditions
 unrelated to COVID-19, and reporting COVID-19 cases thus do not constitute covered
 countermeasures under the PREP Act. In a similar case, the court held that where the plaintiffs
 alleged the defendant care facility failed to implement an effective policy for isolating proven or
 suspected carriers of COVID-19, and protecting its residents from exposure to COVID-19, “the
 square peg of Plaintiffs’ allegations does not fit into the round hole of the PREP Act's definition
 of a covered countermeasure.” Smith, 2021 WL 1087284, at *4.

          The only issue in the Complaint that relates to a covered countermeasure is the alleged lack
 of COVID-19 testing of Decedent’s roommates before they were placed into his room. Even so,
 Plaintiffs allege that Defendant failed to act with respect to testing, and inaction generally does not
 fall under the scope of the PREP Act. See 42 U.S.C. § 247d-6d(b)(1) (providing immunity from
 liability for “all claims for loss caused by, arising out of, relating to, or resulting from the
 administration to or the use by an individual of a covered countermeasure.”); see also Lyons v.
 Cucumber Holdings, LLC, No. CV 20-10571-JFW (JPRx), 2021 WL 364640, at *5 (C.D. Cal. Feb.
 3, 2021) (finding no PREP Act coverage where “inaction, rather than action, by Defendants that
 caused Decedent's death” and collecting similar COVID-19 cases). Defendant argues that the
 Fourth Amendment and the January 8, 2021 OGC Advisory Opinion explicitly provide that certain
 types of inaction may trigger PREP Act immunity. But the Fourth Amendment states that “[w]here
 there are limited Covered Countermeasures, not administering a Covered Countermeasure to one
 individual in order to administer it to another individual can constitute ‘relating to . . . the
 administration to . . . an individual’ under 42 U.S.C. 247d-6d.” 85 Fed. Reg. at 79,197 (emphasis
 added). Plaintiffs do not allege that in October 2020, there were limited COVID-19 tests, such
 that Defendant’s alleged policy of failing to test new roommates was a result of “[p]rioritization
 or purposeful allocation of a Covered Countermeasure,” as opposed to negligent failure to act. Id.

         Courts addressing similar state law claims on removal have found that such failure to act
 does not implicate the PREP ACT and remanded those cases to the state courts. See Smith, 2021
 WL 1087284, at *4; Lyons, 2021 WL 364640, at *1–2; Est. of Jones through, 2021 WL 900672,
 at *5 (collecting cases). Although Defendant again relies on Garcia, that case involved allegations
 of inadequate PPE—i.e., a covered countermeasure. 2021 WL 492581 at *9. Because this case
 does not allege actions or a specified type of inaction related to covered countermeasures,
 Plaintiffs’ elder abuse and negligence claims do not necessarily raise a disputed federal issue over
 which the Court may or should exercise its jurisdiction.

  CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:21-cv-02062-DMG-AS Document 21 Filed 04/19/21 Page 9 of 9 Page ID #:356




                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 21-2062-DMG (ASx)                                      Date     April 19, 2021

  Title Carmen Padilla, et al. v. Brookfield Healthcare Center, et al.                  Page     9 of 9

         Second, even if Plaintiffs’ claims based on the lack of COVID-19 testing fall under the
 PREP Act’s covered countermeasures, immunity under the PREP Act is a defense, not a necessary
 aspect of Plaintiffs’ state law claims. It is axiomatic that federal jurisdiction cannot rest upon an
 actual or anticipated defense. See Vaden v. Discover Bank, 556 U.S. 49 (2009). “[A] case may
 not be removed to federal court on the basis of a federal defense, including the defense of pre-
 emption, even if the defense is anticipated in the plaintiff's complaint, and even if both parties
 concede that the federal defense is the only question truly at issue.” Caterpillar Inc. v. Williams,
 482 U.S. 386, 393 (1987). Thus, the Court does not have subject matter jurisdiction over this case
 solely because the PREP Act may be raised as a defense. See Lyons, 2021 WL 364640, at *6.

                                              IV.
                                          CONCLUSION

        In light of the foregoing, Plaintiffs’ motion to remand is GRANTED, and Defendant’s
 pending MTD is DENIED as moot. This action is hereby remanded to Los Angeles County
 Superior Court.

 IT IS SO ORDERED.




  CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
